The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of April 12, 2021, the Applicant amended claim 1 and added new claims 2-10 in order to emphasize the distinguishable features of the instant invention. Therefore, claims 1-10 are currently active in the application and are in condition for allowance.

Double Patenting
Claim 1 was provisionally rejected on the ground of non-statutory double patenting. This rejection is withdrawn in view of amendment of April 12, 2021.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, and 6-10: “A display device comprising: a display panel comprising a display area and a non-display area, each of the display area and the non-display area having a first area, a second area, a third area disposed between the first area and the second area in an unfolded state, wherein the third area has a curvature in a folded state: an input sensing unit disposed on the display panel, an anti-reflect on panel on the input sensing unit: a first adhesive on the anti-reflection panel: and a window layer on the first adhesive, wherein the display panel comprising: a first base layer overlapped with the 
first and second light emitting elements disposed on the first base layer, each of the first and second light emitting elements comprising a first electrode, a second electrode disposed on the first electrode, and a light emitting layer disposed between the first electrode and the second electrode; a pixel defining layer on the first base layer, the pixel defining layer partially exposing the first electrode, wherein a light emitting area is defined in the display panel corresponding to a portion of the first electrode exposed from the pixel defining layer and a size of the light emitting area of the first light emitting element is different from a size of the light emitting area of the second light emitting element: encapsulation inorganic layer disposed on the second electrode and overlapped with the display area and the non-display area; and a plurality of signal pads electrically connected to the plurality of the first signal lines and disposed in the non-display area, wherein the input sensing unit comprises; a second base layer; and
a plurality of sensing electrodes and a plurality of second signal lines overlapping the second base layer, wherein the second base layer comprises an isotropic film, wherein each of the plurality of sensing electrodes has a substantially mesh shape and comprises a three-layer structure of titanium/aluminum/titanium, wherein each of the plurality of second signal lines comprises a three-layer structure of titanium/aluminum/titanium, and wherein each of the plurality of sensing electrodes is disposed on the pixel defining layer and is not overlapped with the light emitting layer.”,  as illustrated in Figure 6 and described in paragraphs [0194-0201] of the instant Patent Application Publication 2020/0286961 A1. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692